NO. 07-03-0068-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                  JANUARY 13, 2004
                           ______________________________

                                    JEREMY HAWA,

                                                       Appellant

                                            v.

                     METROPOLITAN LIFE INSURANCE COMPANY,

                                                 Appellee
                         _________________________________

             FROM THE 136TH DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. D-167,221; HON. MILTON SHUFFIELD, PRESIDING
                         _______________________________

                               Abatement and Remand
                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

          Jeremy Hawa (Hawa) appeals from a summary judgment denying him relief against

Metropolitan Life Insurance Company (Metropolitan). Hawa sued to recover unearned

premiums on a life insurance policy he purchased. Through two issues, he contends that

the trial court erred. We abate the proceeding and remand it to the trial court for further

action.
       Initially, we note that even if the question is not raised by the parties, this court is

obligated sua sponte to determine its jurisdiction to hear this appeal. Welch v. McDougal,

876 S.W.2d 218, 220 (Tex. App.--Amarillo 1994, writ denied). Next, it is axiomatic that in

order to be final and appealable, a judgment must dispose of all issues and parties in the

case. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Before we can

discuss the issues raised by the parties, we must first determine whether the trial court’s

order, which purports to grant Metropolitan’s motion for summary judgment, is a final

judgment for purposes of appeal.

       In Lehmann, the court reviewed the requirements for a judgment to be final and

appealable. In doing so, it recognized and reiterated the rule that no presumption of finality

may be indulged in favor of judgments not tried on the merits, i.e. summary judgments.

Id. at 200, 204. Next, while it is true that a final summary judgment may undergo

immediate appellate review, to be considered final, it must satisfy certain criteria. Of those

criteria, the most important is the need for the rendition of an actual, final judgment or

decree. The decretal portion of the order at bar reads as follows:

       ORDERED that defendant’s Motion for Summary Judgment is GRANTED
       with prejudice. It is further;

       ORDERED that all costs of court be assessed against the plaintiff.

       In Chandler v. Reder, 635 S.W.2d 895 (Tex. App.--Amarillo 1982, no writ), and

Disco Machine of Liberal Co. v. Payton, 900 S.W.2d 71 (Tex. App.--Amarillo 1995, writ

denied), we had occasion to consider summary judgments with similar decretal provisions.

In Disco, we noted that such declarations are “nothing more than an indication of the trial

court’s decision vis-a-vis the motion[] for summary judgment.” Disco Machine of Liberal


                                              2
Co. v. Payton, 900 S.W.2d at 74. They do “not express a specific settlement of rights

between the parties” or “disclose the specific and final result officially condoned by and

recognized under the law.” Id. at 74. Thus, such orders are not final.

       In absence of the rendition of a final judgment or order, this court has no jurisdiction

over the appeal. Dismissal is warranted. However, from utmost caution and to possibly

avoid exposing the parties to needless expense, we instead follow the procedure

expounded in Disco Machine. Consequently, we abate the appeal and remand the cause

to the trial court. Upon remand, the trial court shall immediately give notice to appellate

counsel and proceed forthwith to supplement the record to show whether or not a final

judgment or order was rendered. If such a judgment or order was rendered, the rendition

of same shall be reduced to writing, dated as of the date of rendition, and signed by the

trial court; but if no such final decree was rendered, the court shall so certify in writing. The

trial court shall then cause the final decree or certification that none was rendered to be

included in a supplemental transcript, certified to by the clerk of the court, and transmitted

to the clerk of this court no later than January 26, 2004.


       Leave to supplement merely encompasses permission to augment the appellate

record with the existing trial court record; it does not allow the creation of a new trial court

record. Graham v. Pazos De La Torre, 821 S.W.2d 162, 165 (Tex. App.--Corpus Christi

1991, writ denied). Thus, if judgment was never rendered, the parties cannot cause it to

now be rendered and included within the supplement.


                                                    Per Curiam




                                               3